DISCIPLINARY PROCEEDINGS
PER CURIAM*.
Respondent, Gary Silva, graduated from law school and applied for admission to the Louisiana Bar. Because of certain responses supplied on the questionnaire, additional information was requested. Applicant was allowed to take the bar exam, but was informed by this court that his admission to practice was conditioned not only on passage but evaluation of his moral character. Eventually, a Commissioner was appointed to hear evidence. After hearing evidence in this case, the Commissioner recommended admittance based on the decision of In Re: Myles B. Steib, No. 93-OB-0461.
After hearing oral arguments, and considering the law and evidence in these proceedings, we conclude that respondent failed to provide satisfactory evidence that he is “of good moral character” to be admitted to the Louisiana State Bar at this time. See Article 14 § 7(B)(1) of the Louisiana State Bar Association’s Articles of Incorporation.
Accordingly, it is ordered that respondent’s application for admission is denied at this time. However, applicant may reapply for admission in one year.
ADMISSION DENIED.

Chief Judge Morris A. Lottingcr, Jr., Court of Appeal, First Circuit, sitting by assignment in place of Justice James L. Dennis. Victory, J., not on panel. Rule IV, Part 2, § 3.